DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The amendment of 07/12/2022 has been entered. Claims 1-8 and 10-21 are pending in this US patent application. Claims 1-7, 10-12, 15, and 17-18 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2021.
Claims 8, 13-14, 16, and 19-21 are currently under examination and were examined on their merits.

Withdrawn Rejections
	The rejections of claims 13-14 and 16 under 35 U.S.C. 112(b) as being indefinite as set forth in the previous Office action are withdrawn in light of the amendment of 07/12/2022, which corrected the indefinite language in the claims.

Information Disclosure Statement
The information disclosure statement filed in this application on 07/12/2022 has been received and considered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-7, 10-12, 15, and 17-18 that are directed to inventions that were non-elected without traverse.  Accordingly, claims 1-7, 10-12, 15, and 17-18 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS:
Please cancel claims 1-7, 10-12, 15, and 17-18.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance:

The closest prior art to the claimed invention is found in the teachings of Kitson, as discussed in the previous Office action. However, Kitson teaches following the colorimetric product of ALDH esterase activity using a spectrophotometer, not measuring fluorescence as instantly recited. As such, the claims are free of the prior art.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 8, 13-14, 16, and 19-21 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897. The examiner can normally be reached Monday-Friday, 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        07/21/2022